Citation Nr: 9918154	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-02 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from September 1944 to April 
1946.  The veteran and appellant were married from August 
1943 until his death in October 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1. The veteran died on October [redacted], 1995.  The death 
certificate identified the immediate cause of death as 
congestive heart failure due to coronary artery disease, 
with other significant conditions of chronic obstructive 
pulmonary disease.  

2. The veteran had no adjudicated service-connected 
disabilities prior to his death.  

3. No service-connected disability has been shown to be the 
immediate cause or a contributing factor in the veteran's 
death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. §§  
5107(a), 7109(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In a statement dated in November 1981, M.E.M., M.D., stated 
that the veteran suffered an inferior wall myocardial 
infarction in January 1979 and suffered from chronic 
bronchitis.  Dr. M.E.M. provided diagnoses of 
arteriosclerotic heart disease (ASHD) with inferior wall 
myocardial infarction and acute chest pain probable angina 
pectoris, history of recurrent fevers consistent with history 
of malaria, and chronic obstructive pulmonary disease (COPD).  
Dr. M.E.M. concluded that the veteran remained at risk for 
future symptomatic coronary artery disease (CAD) and gradual 
deterioration from chronic lung disease.  

The record contains treatment records dated from January 1979 
to March 1982 for follow-up treatment with diagnoses of 
myocardial infarction, COPD, angina pectoris, ASHD, and 
atrial fibrillation.  A VA examination in May 1982 noted 
diagnoses of, inter alia, ASHD with myocardial infarction, 
COPD due to cigarette smoking, arteriosclerosis, and 
hematuria. 

In a letter dated in April 1988, the veteran stated that he 
had been treated at the Portland VA Hospital for cancer since 
1986 and was currently taking chemotherapy.  

The veteran was treated in 1990 for recurrent transitional 
cell carcinoma of the bladder.  A cytoscopy and prostate 
biopsy in August 1990 indicated carcinoma of the prostate.  
VA hospitalization records in April and May 1994 indicated a 
past medical history of right renal mass, possibly cancer, 
and multiple renal cysts.  No current diagnoses of any kidney 
condition, including a recurrence of cancer, were indicated 
at that time.  

The veteran was repeatedly hospitalized during 1995 and was 
continuously hospitalized from July 1995 until his death in 
October 1995.  Diagnoses, during this period, included 
congestive heart failure, COPD, CAD, atrial fibrillation, 
pneumonia, hip fracture, gangrenous toes, and emphysema.  The 
hospitalization records from the veteran's final 
hospitalization note only a history of bladder cancer with no 
current findings or diagnoses.  

The veteran died on October [redacted], 1995.  The death certificate 
reported the immediate cause of death as congestive heart 
failure due to CAD, with other significant conditions of 
COPD.  

In a statement in support of her claim, received in November 
1995, the appellant stated that the veteran was in Nagasaki, 
Japan, ten days after the "bomb was dropped" and years 
later developed cancer.  The appellant stated that the cancer 
was successfully treated with chemotherapy.  The appellant 
indicated that the cancer "dulled his system" and caused 
the veteran's COPD and heart problems.  

In January 1996, the National Personnel Records Center (NPRC) 
reported that no service medical records were on file for the 
veteran.  The NPRC indicated that the records might have been 
destroyed in the 1973 fire at the NPRC.  

In her VA Form 9, substantive appeal, received in January 
1997, the appellant contended that the veteran was exposed to 
radiation during service, either at Hiroshima or Nagasaki, 
and was later diagnosed with cancer.  She stated that the 
veteran had to endure radiation treatment and chemotherapy 
which "dulled his system."  This treatment, along with the 
veteran's excessive worry about his chancer caused his death.  



II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Where certain diseases, including cancer of the urinary 
tract, are manifested in radiation-exposed veterans, service 
connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1112(c), 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.309(d) (1998).  A radiation-exposed veteran is 
one who participated in a radiation-risk activity, including 
the occupation of Hiroshima or Nagasaki, Japan, during the 
period beginning on August 5, 1945, and ending on July 1, 
1946.  38 C.F.R. § 3.309(d)(i) & (ii)(B).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The threshold question to be answered in the appellant's 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the veteran's death was contributed to 
or caused by a disability related to his period of military 
service involves a medical diagnosis or opinion as to medical 
causation; thus competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not reflect that the appellant has a medical degree or 
qualified medical experience.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, she is not competent to 
provide evidence or opinion that any observable symptoms or 
earlier diagnoses were the cause of the veteran's death.  See 
Savage v. Gober, 10 Vet. App. 489, 497 (1997).

The veteran's service medical records are unavailable and 
were apparently destroyed in the 1973 fire at the NPRC.  The 
Board is aware that when complete service medical records are 
unavailable, the obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The analysis of the appellant's 
claim was undertaken with these duties and obligations in 
mind.

The appellant contends that the veteran's bladder cancer was 
due to his exposure to radiation during service and that this 
condition contributed to or caused his death in October 1995.  
The record contains no official record of the veteran's 
service during the occupation of Hiroshima or Nagasaki, 
Japan.  The veteran's DD Form 214 noted participation in the 
Southern Philippine Campaign only.  Assuming arguendo that 
the veteran did serve, as alleged, in Nagasaki within 10 days 
of the bombing of that city, service connection for the 
veteran's bladder cancer would have been presumed under 38 
C.F.R. § 3.309.  However, that is not the end of the Board's 
inquiry.  

There is no competent medical evidence of record that the 
veteran's bladder cancer, successfully treated five years 
prior to his death, contributed in any way to his death.  The 
VA hospitalization records for 1995, particularly those for 
his final hospitalization from July to October 1995, noted 
only a history of bladder cancer with no current findings or 
diagnoses.  The veteran's treating physician made no mention 
in the records of the veteran's earlier bladder cancer as a 
complicating factor in the veteran's diagnoses of congestive 
heart failure, CAD or COPD.  The records did note a 40-year 
history of cigarette smoking up to three-to-four packs per 
day.  Finally, the veteran's death certificate listed only 
congestive heart failure, CAD, and COPD as cause or 
conditions contributing to the veteran's death.  The 
veteran's bladder cancer, or treatment thereof, was not 
indicated as contributing to the veteran's death.  In 
addition, there is no evidence that the enumerated causes of 
the veteran's death were related to any incident of his 
military service.  Without competent medical evidence of a 
nexus between a service-connected disability and the 
veteran's death, the appellant's claim cannot be well 
grounded.  For essentially the same reason, further medical 
opinion outside the Department of Veterans Affairs is not 
warranted. 

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the appellant under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

